Citation Nr: 1025019	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery for an alleged overpayment of 
VA educational benefits in the amount of $877.92, to include 
validity of the debt.

(The issues of entitlement to service connection for 
iridodialysis of the right eye with glaucomatous changes, 
headaches, a bilateral knee disorder, testicular pain, and 
disabilities manifested by bilateral arch and great toe pain are 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1986 to February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which denied the requested waiver of 
indebtedness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


The Veteran, through his accredited service representative, 
argues that he has not had sufficient opportunity to submit 
financial data or provide evidence of hardship if he is to be 
required to repay the debt of $877.92.  Informal hearing 
presentation, June 2010.  To this end, the Board notes that in 
correspondence to the Veteran in June 2008, VA requested that he 
submit an enclosed Financial Status Report.  In July 2008, the 
Veteran returned this request letter to the RO with other 
communications pertinent to this claim clearly indicating his 
receipt of such documents, but he did not submit the requested 
Financial Status Report.  Thereafter, on July 29, 2008, VA sent 
an additional letter to the Veteran notifying him that his 
request for waiver had been forwarded to the Debt Management 
Center for further action.  This letter did not identify any 
specific information that should be submitted in order to 
substantiate the Veteran's claim for waiver, but indicated that 
any supporting information should be submitted within 30 days and 
may not be considered if submitted more than one year after the 
date of this letter.  To date, it does not appear that the 
Veteran has submitted a Financial Status Report or any other 
documentation to show that repayment of the debt would result in 
undue financial hardship.  

Nonetheless, as the Veteran may have relied upon the stipulation 
that he would have at least 30 days from the July 29, 2008 letter 
to show such hardship, but the requested waiver was denied by the 
Committee on Waivers and Compromises only three days later on 
August 1, 2008, in the interest of due process the Board finds it 
appropriate to afford the Veteran one additional opportunity to 
submit a Financial Status Report prior to reconsideration by the 
Committee.  

Furthermore, with regard to the validity of the $877.92 debt, it 
appears that the Veteran has not been provided adequate 
information to explain why the full amount of financial 
assistance in question was not absolved by the "one time six 
hour credit exclusion."  See Notice of disagreement, August 
2008; Administrative denial letter, August 2008 (referencing 
provision found at 38 C.F.R. § 21.7020(19)(ii) which states that 
after May 31, 1989 withdrawal from a course or courses totaling 
not more than six semester hours in the first instance will be 
considered as the existence of mitigating circumstances). 

To be clear, in the absence of mitigating circumstances VA will 
terminate educational assistance benefits effective the first 
date of the term in which a withdrawal occurs.  38 C.F.R. 
§ 21.7135(e).  Where mitigating circumstances are found to exist, 
including the one-time exclusion rule applied here, the date of 
termination of educational assistance will be the last date of 
attendance in the course thereby not requiring repayment for the 
full amount of VA tuition assistance from the first date of the 
term.  Id.  In essence, it appears that the Veteran has not been 
adequately informed of the legal authority referred to as the 
one-time exclusion rule and how the application of this rule 
affects the Veteran's case.  Specifically, he has not been 
adequately informed that while mitigating circumstances have been 
applied removing the need to repay financial assistance prior to 
the date of withdrawal from classes, even with mitigating 
circumstances, a debt may arise to repay the amount of financial 
assistance paid for classes after the date of withdrawal from 
classes.  This distinction should be adequately explained to the 
Veteran to allow him to sufficiently prosecute the present claim.  
The existing statement of the case is insufficient for this 
purpose as it does not include the applicable statute, 
regulation, citation or an adequate discussion with regard to the 
one-time exclusion rule at the heart of this case.  See 38 C.F.R. 
§ 19.29.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the laws and 
regulations used to calculate his debt, as 
well as the laws and regulations necessary 
to have a valid debt waived.

2.  The Veteran should be advised that if 
he is asserting that repayment of the debt 
would result in an undue financial burden, 
it would be in his best interest to 
complete and submit the requested 
Financial Status Report to corroborate 
such a contention.  The Veteran should be 
provided an additional copy of the 
Financial Status Report and informed of 
the allowed timeframe for submission 
thereof. 

3.  After an appropriate amount of time 
for response, if additional information or 
evidence is received, resubmit the 
Veteran's request for a waiver of 
indebtedness to the Committee on Waivers 
and Compromises.  

If no new information or evidence is 
received, or the Committee's determination 
remains unfavorable to the Veteran, he and 
his representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  This document should include 
the applicable laws and regulations, 
including 38 C.F.R. § 21.7020(19) and 
§ 21.7135, and a thorough discussion of 
how such legal authority affects the 
determination in this case.  The Veteran 
and his representative should then be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


